                                           Case 4:20-cv-03655-PJH Document 3 Filed 06/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN WAYNE BONILLA,                           Case Nos. 20-cv-02986-PJH
                                                       Plaintiffs,                                 20-cv-02987-PJH
                                   8                                                               20-cv-02993-PJH
                                                v.                                                 20-cv-02996-PJH
                                   9
                                                                                                   20-cv-03009-PJH
                                  10                                                               20-cv-03011-PJH
                                                       Defendants.                                 20-cv-03012-PJH
                                  11                                                               20-cv-03561-PJH
                                                                                                   20-cv-03655-PJH
                                  12                                                               20-cv-03657-PJH
Northern District of California
 United States District Court




                                  13                                                               20-cv-03658-PJH

                                  14
                                                                                         ORDER DISMISSING MULTIPLE
                                  15                                                     CASES WITH PREJUDICE

                                  16

                                  17          Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42

                                  18   U.S.C. § 1983. He also seeks to proceed in forma pauperis (IFP) in these cases.

                                  19   Plaintiff is a condemned prisoner who also has a pending federal habeas petition in this

                                  20   court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471 YGR. Plaintiff is

                                  21   also represented by counsel in state court habeas proceedings. See In re Bonilla, Case

                                  22   No. 20-2986 PJH, Docket No. 1 at 7

                                  23          In these civil rights cases plaintiff names as defendants’ various federal judges,

                                  24   state judges, municipalities and other state and county officials. Plaintiff presents very

                                  25   similar claims in all these cases. He seeks relief regarding his underlying conviction or

                                  26   how his various pro se habeas petitions were handled by the state and federal courts.

                                  27          Plaintiff has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g)

                                  28   unless he is “under imminent danger of serious physical injury” at the time he filed his
                                           Case 4:20-cv-03655-PJH Document 3 Filed 06/11/20 Page 2 of 2




                                   1   complaint. 28 U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v.

                                   2   Dawson, Case No. 13-0951 CW.

                                   3          The allegations in these complaints do not show that plaintiff was in imminent

                                   4   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                   5   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   6   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   7   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   8   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   9   prejudice.

                                  10          The clerk shall terminate all pending motions and close these cases. The clerk

                                  11   shall return, without filing, any further documents plaintiff submits after these cases are

                                  12   closed.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: June 11, 2020

                                  15

                                  16                                                              /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  17                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
